Title: To Thomas Jefferson from Michael Morphy, 30 July 1793
From: Morphy, Michael
To: Jefferson, Thomas


Málaga, 30 July 1793. Having written on 30 June by the American schooner Fredericksburg Packet, Captain Anderson, bound for Philadelphia, he confirms his report about the interference of the African states with American ships trading in the Mediterranean, especially eastward of this port. Since Spain gave up the port and fortress of Oran on the coast of Mascara to the Moors, small privateers fitted out there have preyed upon the powers at war with them and particularly American ships, none of which venture to pass Málaga for fear of enslavement, thereby depriving them of the benefits of carrying American products to where they are most wanted. The schooner Madison, James Parrock from Philadelphia, with flour and tobacco for Marseilles, and the brigantine Fox, Robert Millen from New York, with wheat for Barcelona, have had to stop and sell their cargoes here. In the absence of measures ensuring free navigation for Americans in this part of the world, the only remedy is for the United States to send an armed force to repel the barbarians and protect its trade. American and British seamen abroad commit great abuses by changing their allegiance as it suits them when brought before consuls of these powers or magistrates of countries they are in to settle their disputes. He recently found means to quiet the majority of the crew of the Neptune of Boston, who quarreled with their captain, Edward Preble, and falsely called themselves British subjects in an effort to serve aboard an English man-of-war here. To prevent similar incidents, those who serve on American ships should be enrolled on a separate document before they leave port on a foreign voyage in which “every man Should Sign and declare his Vassalage of the Country he belongs to,” as it is difficult for masters to replace mariners in foreign ports. In addition to the Spanish fleet under Admiral Borja mentioned in his last and the British fleet under Lord Hood that had gone up the Mediterranean, Admiral Lángara with seven heavy ships from Cádiz and Admiral Gravina with four from Coruña have since followed them. There is no account here of any junction between British and Spanish naval  forces or their plans of operations. Borja’s fleet was lately forced to return to Cartagena in order to land 4,000 sick men. Hood, who passed Barcelona on the 18th while heading eastward, is expected to sail to Corsica in order to aid General Paoli, who has arrived there with a British commission and is now at the head of thousands of Corsicans in the back and mountain settlements waiting for the arrival of British naval forces to begin hostilities with the French army there. Since it is generally believed that the projected plans against France will not be achieved during this campaign, another one may cause some changes among the belligerent powers, especially those who cannot support heavy war expenses. The Prussian and Austrian armies cause great distress and slaughter to the enemy, but evidently gain no ground in French territory. In the face of a few provincial troops the Spanish have been more successful in Roussillon and need only conquer Perpignan to be masters of the province.
